Landis, J.
In accordance with stipulation of counsel that the merchandise covered by the foregoing protests consists of adding machine parts, which are manufactures of the United States, exported without drawback, and returned without having been advanced in value or improved in condition by any process of manufacture or other means and that the applicable customs regulations have been complied with, the claim of the plaintiffs was sustained. Bertrand Freres, Inc., et al. v. United States (47 Cust. Ct. 155, C.D. 2296).